316 F.2d 236
Melvin PERKINS, Appellant,v.Edmond RICH, Policeman, and Judge Thomas Herlihy, Appellees.
No. 14049.
United States Court of Appeals Third Circuit.
Argued February 18, 1963.
Decided April 29, 1963.
Rehearing Denied May 24, 1963.

Appeal from the United States District Court for the District of Delaware; Richard S. Rodney, Judge.
Melvin Perkins, appellant, pro se.
Aubrey B. Lank, Asst. City Solicitor, Wilmington, Del., for appellees.
Before McLAUGHLIN and GANEY, Circuit Judges, and COHEN, District Judge.
PER CURIAM.


1
The judgment of the district court will be affirmed on the opinion of Judge Rodney 204 F.Supp. 98.